NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                SHAUN MICHAEL DAVIGNON, Appellant.

                             No. 1 CA-CR 14-0411
                                FILED 5-14-2015


           Appeal from the Superior Court in Maricopa County
                          CR 2012-162424-001
                 The Honorable Hugh E. Hegyi, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                           STATE v. DAVIGNON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Patricia K. Norris and Judge Randall M. Howe joined.


D O W N I E, Judge:

¶1              Shaun Michael Davignon appeals his convictions and
sentences for possession or use of dangerous drugs and possession of drug
paraphernalia. Pursuant to Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), defense counsel has searched
the record, found no arguable question of law, and asked that we review
the record for reversible error. See State v. Richardson, 175 Ariz. 336, 339, 857
P.2d 388, 391 (App. 1993). Davignon was given the opportunity to file a
supplemental brief in propria persona, but he has not done so.

                 FACTS AND PROCEDURAL HISTORY1

¶2           Detectives Cuthbertson and Allen were in an unmarked
police car when they encountered Davignon riding his bicycle. Davignon
was riding on the wrong side of the street, and the police car had to swerve
to avoid him. The detectives circled the block and saw Davignon cross an
intersection without stopping at a stop sign. They decided to stop
Davignon for the traffic violation, so they turned on the car’s flashing blue
and red lights and pulled up alongside him. Detective Allen rolled down
the window and told Davignon to stop, but Davignon refused.

¶3             Detective Cuthbertson stopped the car so Detective Allen
could get out, at which point Davignon began peddling away quickly.
Detective Allen gave chase on foot, and Detective Cuthbertson pulled his
car in front of Davignon’s path. Davignon collided with the car, fell off his
bicycle, and ran away on foot. Detective Allen continued pursuing him on
foot, while Detective Cuthbertson followed in the patrol car. Davignon
paused in a dimly lit area on the other side of a chain link fence roughly 30
to 50 feet from Detective Cuthbertson. The detective saw Davignon reach



1      “We view the evidence in the light most favorable to sustaining the
verdicts and resolve all inferences against appellant.” State v. Nihiser, 191
Ariz. 199, 201, 953 P.2d 1252, 1254 (App. 1997).


                                       2
                          STATE v. DAVIGNON
                           Decision of the Court

toward his waistband and then extend his arm out. Davignon then hopped
the fence and put his hands up.

¶4            Detective Allen retraced Davignon’s route. He found a clear
plastic baggie containing a crystal-like substance on the ground in the area
where Davignon had paused. The baggie was on top of the gravel, and
there did not appear to be anyone else in the area. The substance in the bag
was subsequently tested and determined to be methamphetamine.

¶5           Davignon was charged with: (1) count one, possession or use
of dangerous drugs, a class four felony, and (2) count two, possession of
drug paraphernalia, a class six felony. He was found guilty on both counts.
Because the superior court found that the State had proven two historical
priors, Davignon was sentenced as a repetitive offender under Arizona
Revised Statutes (“A.R.S.”) section 13-703(C). He was sentenced to a less
than presumptive term of 8 years in prison for count one and a presumptive
term of 3.75 years in prison for count two, with the sentences to run
concurrently. He received 274 days of presentence incarceration credit.

¶6           Davignon timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S. §§
12-120.21(A)(1), 13-4031, and -4033(A)(1).

                              DISCUSSION

¶7             We have read and considered the brief submitted by appellate
counsel and have reviewed the entire record. See Leon, 104 Ariz. at 300, 451
P.2d at 881. All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. Davignon was either present at or
waived his presence for all critical phases of the proceedings. He was
represented by counsel. The jury was properly impanelled and the record
reflects no irregularity in the deliberation process. The sentences imposed
were within the statutory ranges. Davignon was awarded the proper
amount of presentence incarceration credit.

¶8            Substantial evidence supports the jury’s verdicts. See State v.
Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361 (1981) (In reviewing for
sufficiency of evidence, “[t]he test to be applied is whether there is
substantial evidence to support a guilty verdict.”). “Substantial evidence is
proof that reasonable persons could accept as sufficient to support a
conclusion of a defendant’s guilt beyond a reasonable doubt.” State v.
Spears, 184 Ariz. 277, 290, 908 P.2d 1062, 1075 (1996). Substantial evidence
“may be either circumstantial or direct.” State v. Henry, 205 Ariz. 229, 232,
¶ 11, 68 P.3d 455, 458 (App. 2003).


                                     3
                           STATE v. DAVIGNON
                            Decision of the Court

¶9            For count one, the State was required to prove that Davignon
knowingly possessed methamphetamine.                 A.R.S. §§ 13-105(11),
-3401(6)(c)(xxxviii), 3407(A)(1). To possess is to “knowingly have physical
possession or otherwise . . . exercise dominion or control” over something.
A.R.S. § 13-105(34). For count two, the State was required to prove that
Davignon used or possessed with intent to use drug paraphernalia to
“pack, repack, store, [or] contain” methamphetamine. A.R.S. § 13-3415(A).
The definition of drug paraphernalia includes “envelopes and other
containers used . . . in packaging small quantities of drugs” as well as
“[c]ontainers and other objects used . . . in storing or concealing drugs.”
A.R.S. § 13-3415(F)(2)(i)-(j).

¶10           The detectives testified at trial that Davignon fled when they
tried to make contact with him. Detective Cuthbertson testified about
observing Davignon pause a short distance from him, reach toward his
waistband, and then extend his arm. Detective Allen testified that he found
the baggie near where Davignon paused. A forensic scientist testified she
tested the substance in the baggie and determined it was 310 milligrams of
methamphetamine.

¶11           Based on the trial evidence, the jury could have reasonably
inferred that Davignon possessed the baggie before dropping it on the
ground and that the baggie was used to store methamphetamine. As such,
substantial evidence supports the verdicts on both counts.

                              CONCLUSION

¶12           We affirm Davignon’s convictions and sentences. Counsel’s
obligations pertaining to Davignon’s representation in this appeal have
ended. Counsel need do nothing more than inform Davignon of the status
of his appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). On the court’s own motion, Davignon shall have thirty days from
the date of this decision to proceed, if he desires, with an in propria persona
motion for reconsideration or petition for review.




                                   :ama
                                      4